Case 1:20-cv-10701-DPW Document 65-6 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MCCARTHY et al,
Plaintiffs,

Vv.

BAKER et al,
Defendants.

|
|
CIVIL ACTION NO. 1:20-cv-10701-DPW
|
|
|

 

DECLARATION OF MARK HORN

I, Mark Horn, hereby declare and state the following:

i

de

7.

I reside in Massachusetts.

I am over the age of 18 and competent to testify in this matter.

I hold a valid LTC issued by the Commonwealth of Massachusetts.

On April 29, 2020, I visited the WalMart in Wareham, Massachusetts.

I went to the Sporting Goods section and asked the manager about handgun ammunition.

The manager informed me they haven’t been selling/stocking handgun calibers as of three
months ago.

I was unable to purchase ammunition for my handgun at Walmart.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 30th day of April, 2020.

Lh Md

Mark Horn
